 In the Matter of Lu_YrINOUSPROCESSES, INC.,EMPLOYERandPLAY-THINGS, JEWELRY & NOVELTYWORKERS,C. I.0.,PETITIONERCase No. 13-R-3643.-Decided October 18, 1946IlIr.R. E. Turner,of Ottawa, Ill., for the Employer.Messrs.Walter IgnatowiczandHenry J. Henry,of Chicago, Ill., forthe Petitioner.Mr. Elmer P. Freischlag,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon an amended petition duly filed, the National Labor RelationsBoard, on June 18, 1946, conducted a prehearing election among em-ployees of the Employer in the alleged appropriate unit, to determinewhether or not they desired to be represented by the Petitioner forthe purposes of collective bargaining.At the close of the election a Tally of Ballots was furnished the par-ties.The Tally shows that there were approximately 86 eligiblevoters, that 83 of these eligible voters cast ballots, of which 66 werefor the Petitioner, 10 were against, and 7 were challenged.Thereafter, hearing in the case was held at Ottawa, Illinois, beforeSidney Grossman, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS or FACTI.THE BUSINESS OF THE EMPLOYERLuminous Processes, Inc., a Delaware corporation, is engaged at itsOttawa, Illinois, plant in the coating with luminous substances ofdials and hands of meters and clocks.During the year 1945, the Em-ployer purchased raw materials valued in excess of $100,000, of whichapproximately 80 percent represented shipments to this plant frompoints outside the State of Illinois.During thesameperiod, the71 N. L. R.B., No. 59.1405 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer-sold finished products amounting in value, to over $100,000,about 25 percent of which represented shipments to points outside theState.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.11. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations; claiming to represent employees of theEmployer.III.THEQUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITThe Petitioner seeks a unit of all production and maintenance em-ployees at the Ottawa, Illinois, plant of the Employer, including in-spectors, but excluding technical employees, office employees, andsupervisors.The sole disagreement between the parties relates to theinspectors.At the hearing, the Employer sought to exclude theseemployees from the unit; In its brief, it argued, in the alternative, thata separate election should be conducted among the inspectors to de-termine if they desire to be included in the, unit- of production, andmaintenance employees.There are seven employees in the disputed classification. In general,these inspectors spend approximately 70 percent of their time in per-forming inspection duties and the remainder in packing finished prod-ucts for shipment. In addition, five of these employees rotate, on amonthly basis, in weighing and issuing to production employees lumi-nous substances used in the production process.The inspectors workin close proximity with the production employees, receive comparablerates of pay, enjoy a similar vacation policy, and are under the samesupervision as the production employees.Furthermore, during emer-gencies in the past, production employee's have temporarily served inthe capacity of inspectors.The inspection duties of the employees in issue consist mainly ofchecking thequalityof the Employer's finishedproducts.In this LUMINOUSPROCESSES, INC.407connection, it appears that the inspectors do not work with testinginstruments or according to fixed norms or specifications, but rely in-stead on their own judgment in determining whether the articles willmeet the customers' requirements.As to work found defective, theinspectors may either reject the articles or return them to the operatorsfor correction and in the event of repeated deficiencies, may reportthe matter to the supervisor who takes whatever action she deems nec-essary.However, the inspectors have no authority to hire, dischargeor effectively recommend a change in the status of employees whosework they inspect.The Employer opposes the inclusion of the inspectors, in effect, onthe grounds that : (1) such inclusion would interfere with the faithfulperformance of their duties, inasmuch as there would be a tendencyto pass inferior work and to handle less efficiently the distribution ofluminous and other materials which constitute the controlling factorsin the Employer's costs; (2) in the event of grievances relating torejections, the Employer would be at a disadvantage, inasmuch as itwould have to rely on its inspectors who exercise virtually sole andfinal judgment as to the quality of work produced; and (3) the inspec-tors, in rejecting faulty work, may affect the earnings and status ofproduction employees and, therefore, they should be excluded fromthe unit as supervisory or managerial employees.We find no meritin these contentions.With respect to grounds (1) and (2), it is clearthat improper inspection work and inattention to duties by the in-spectors would necessarily redound to their own disadvantage byaffecting their positions with the Employer.Moreover, we have fre-quently held that there is no incompatibility between the faithful per-formance of duty and the enjoyment of benefits under the Act.,Asto the contention that the inspectors are supervisory or managerialemployees, we are of the opinion that the inspectors' authority to rejectand, in certain instances, to report on defective work is insufficient toconstitute supervisory or managerial authority within the Board'scustomary definition of these terms.'Accordingly, inasmuch as the evidence fails to establish that the in-spectors are managerial, confidential, or supervisory employees, andit appears from the record that a community of interest in the condi-tions of employment exists between the inspectors and the produc-tion and maintenance employees, we shall, consistently with prior1 SeeMatter ofHarvesterWar Depot,Inc.,63 N. L. R.B. 249, andMatterof New YorkWorld-Telegram Corporation,58 N. L.R. B 1149.Matter of69 N. L. R. B. 527;Matterof Schuler Axle Company,Inc.,64N. L. R. B.740; andMatterof GeneralCigar Co.,Inc.,64 N.L. R. B. 300. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDunanimous decisions of the Board, reject the unit contentions of theEmployer and include the inspectors in the unit hereinafter foundappropriate.3We find that all production and maintenance employees at the Em-ployer's Ottawa, Illinois, plant, including inspectors, but excludingtechnical employees, office employees, supervisors and all other super-visory employees with authority to hire, pronnote, discharge, discipline,or-otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.V.THE DETERMINATION OF REPRESENTATIVESThe results of the election held prior to the hearing show that thePetitioner received a majority of the valid votes cast. Inasmuch asthe number of challenged ballots and our present determination with orespect to the disputed category of employees in no way affect theresults of the election, we shall certify the Petitioner as the collectivebargaining representative of the employees in the unit found appro-priate.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Playthings, Jewelry R Novelty Workers,C. I. 0., has been designated and selected by a majority of all produc-tion and maintenance employees of Luminous Processes, Inc., at itsOttawa, Illinois, plant, including inspectors, but excluding technicalemployees, office employees, supervisors, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, as their representative for the purposes of col-lective bargaining, and that pursuant to Section 9 (a) of the Act, thesaid organization is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.MR. JAMES J. REYNOLDS, JR., dissenting in part :Since the duties of the seven inspectors whose ballots are in questiondemand the exercise of individual judgment and discretion rather thanthe routine application of previously prepared standards, and sinceaMatter of Cameron Machine Company,' 67 N. TiR. B.'1066; 'Matter of"TVZer FixtureCorporation,Southwest Div.,67 N.L. R. B. 945;Matter of The Whitney Blake Company,66 N. L.R. B. 491;Matter of United StatesGypsum Company,65 N. L R. B. 575; andMatter of The Babcock d WilcoxCo,65 N. L. R B 83. LUMINOUSPROCESSES, INC.409the determinations thus concluded directly affect the remunerationof the production workers involved in this election, I would sustainthe objections of the Employer. In the objective execution of theirduties these inspectors are performing an important final step in themanagement technique and hence I do not discern the community ofinterest which I consider desirable in collective bargaining groups.